OPINION
{¶ 1} Defendant-Appellant, Larry Stevens, Jr. ("appellant"), appeals from the judgment of conviction and sentence entered on his guilty plea to one count of Breaking and Entering in violation of R.C. 2911.13(A); Theft in violation of R.C. 2913.02(A)(1); and, Criminal Damaging in violation of R.C. 2909.06(A)(1).
 {¶ 2} Attorney Steven P. Schnittke was duly appointed to represent appellant in the within appeal.  On May 9, 2002, said counsel notified this Court that he advised appellant in writing that he had filed a brief pursuant to Anders vs. California (1967), 388 U.S. 924, indicating that the within appeal was wholly frivolous.  Counsel further advised appellant that he had the opportunity to file a pro se brief.  On the same date, counsel filed a Motion to Withdraw as counsel for appellant.
 {¶ 3} At the present time, this Court does not have before it any pro se brief filed by appellant.  As such, this court shall conduct its own independent review of the file to determine whether any prejudicial errors occurred in the trial court proceedings or whether the within appeal is indeed wholly frivolous.
 {¶ 4} In the instant case, we have conducted an independent review of the record and find the within appeal to be wholly frivolous.  We find no error in the trial court's decision to overrule appellant's Motion to Suppress evidence obtained as a result of a search warrant.  We find no error in the trial court accepting appellant's guilty pleas to the above-stated charges and, also, find no error in the sentencing of appellant.
 {¶ 5} Based upon this review, we hereby grant the motion of Attorney Schnittke to withdraw as counsel for appellant.  We further affirm the judgment of conviction and sentence entered in the Morgan County Court of Common Pleas.
 {¶ 6} IT IS SO ORDERED
By: Farmer, P.J., Gwin, J. and Edwards, J. concur.